                 IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


TAMALA H. PACK,                        )
                                       )
                       Plaintiff,      )
                                       )
                  v.                   )           1:18CV191
                                       )
NANCY A. BERRYHILL,                    )
Acting Commissioner of Social          )
Security,                              )
                                       )
                       Defendant.      )


                MEMORANDUM OPINION AND RECOMMENDATION
                  OF UNITED STATES MAGISTRATE JUDGE

     Plaintiff, Tamala H. Pack, brought this action pursuant to the

Social Security Act (the “Act”) to obtain judicial review of a

final decision of Defendant, the Acting Commissioner of Social

Security,    denying   Plaintiff’s   claim   for   Disability   Insurance

Benefits (“DIB”) and Supplemental Security Income (“SSI”). (Docket

Entry 2.)    Defendant has filed the certified administrative record

(Docket Entry 8 (cited herein as “Tr. __”)), and both parties have

moved for judgment (Docket Entries 10, 13; see also Docket Entry 11

(Plaintiff’s Brief); Docket Entry 14 (Defendant’s Memorandum)).

For the reasons that follow, the Court should enter judgment for

Defendant.

                        I.   PROCEDURAL HISTORY

     Plaintiff applied for DIB and SSI. (Tr. 335-43.) Upon denial

of those applications initially (Tr. 177-206, 238-45) and on

reconsideration (Tr. 207-37, 249-66), Plaintiff requested a hearing
de novo before an Administrative Law Judge (“ALJ”) (Tr. 267-68).

Plaintiff, her attorney, and a vocational expert (“VE”) attended

the hearing.    (Tr. 54-82.)     The ALJ subsequently ruled that

Plaintiff did not qualify as disabled under the Act.    (Tr. 34-48.)

The Appeals Council thereafter denied Plaintiff’s request for

review (Tr. 16-22, 32-33, 332-34), thereby making the ALJ’s ruling

the Commissioner’s final decision for purposes of judicial review.

     In rendering that disability determination, the ALJ made the

following findings later adopted by the Commissioner:

     1.   [Plaintiff] meets the insured status requirements of
     the [] Act through December 31, 2016.

     2.   [Plaintiff] has not engaged in substantial gainful
     activity since December 1, 2012, the alleged onset date.

     . . .

     3.   [Plaintiff] has the    following severe impairments:
     left knee degenerative     joint disease, fibromyalgia,
     bilateral carpal tunnel    syndrome with trigger finger,
     lumbar degenerative disc   disease, and obesity.

     . . .

     4.   [Plaintiff] does not have an impairment or
     combination of impairments that meets or medically equals
     the severity of one of the listed impairments in 20 CFR
     Part 404, Subpart P, Appendix 1.

     . . .

     5.   . . . [Plaintiff] has the residual functional
     capacity to perform light work . . . except she could
     stand or walk for four hours in an eight-hour day and sit
     for six hours in an eight-hour day. She could perform
     occasional climbing, stooping, kneeling, crouching,
     balancing, and crawling. [Plaintiff] could frequently
     finger bilaterally. She would have to avoid concentrated
     exposure to workplace hazards.

                                  2
       . . .

       6.    [Plaintiff] is unable to perform any past relevant
       work.

       . . .

       10. Considering [Plaintiff’s] age, education, work
       experience, and residual functional capacity, there are
       jobs that exist in significant numbers in the national
       economy that [she] can perform.

       . . .

       11. [Plaintiff] has not been under a disability, as
       defined in the [] Act, from December 1, 2012, through the
       date of this decision.

(Tr.    39-48        (bold   font    and     internal   parenthetical       citations

omitted).)

                                    II.    DISCUSSION

       Federal law “authorizes judicial review of the Social Security

Commissioner’s denial of social security benefits.”                         Hines v.

Barnhart, 453 F.3d 559, 561 (4th Cir. 2006).                  However, “the scope

of [the Court’s] review of [such a] decision . . . is extremely

limited.”       Frady v. Harris, 646 F.2d 143, 144 (4th Cir. 1981).

Plaintiff has not established entitlement to relief under the

extremely limited review standard.

                             A.     Standard of Review

       “[C]ourts are not to try [a Social Security] case de novo.”

Oppenheim v. Finch, 495 F.2d 396, 397 (4th Cir. 1974).                      Instead,

the Court “must uphold the factual findings of the ALJ if they are

supported       by     substantial        evidence   and   were   reached    through


                                              3
application of the correct legal standard.” Hines, 453 F.3d at 561

(internal brackets and quotation marks omitted).                  “Substantial

evidence means ‘such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.’”            Hunter v. Sullivan,

993 F.2d 31, 34 (4th Cir. 1992) (quoting Richardson v. Perales, 402

U.S. 389, 401 (1971)).        “It consists of more than a mere scintilla

of evidence but may be somewhat less than a preponderance.” Mastro

v. Apfel, 270 F.3d 171, 176 (4th Cir. 2001) (brackets and internal

quotation marks omitted).          “If there is evidence to justify a

refusal to direct a verdict were the case before a jury, then there

is   substantial    evidence.”      Hunter,    993    F.2d at     34   (internal

quotation marks omitted).

      “In reviewing for substantial evidence, the [C]ourt should not

undertake   to     re-weigh   conflicting     evidence,    make    credibility

determinations, or substitute its judgment for that of the [ALJ, as

adopted by the Commissioner].”        Mastro, 270 F.3d at 176 (internal

brackets and quotation marks omitted). “Where conflicting evidence

allows reasonable minds to differ as to whether a claimant is

disabled,   the    responsibility    for    that     decision   falls    on   the

[Commissioner] (or the ALJ).” Id. at 179 (internal quotation marks

omitted). “The issue before [the Court], therefore, is not whether

[the claimant] is disabled, but whether the ALJ’s finding that [the

claimant] is not disabled is supported by substantial evidence and




                                      4
was reached based upon a correct application of the relevant law.”

Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996).

      When confronting that issue, the Court must take note that

“[a] claimant for disability benefits bears the burden of proving

a disability,” Hall v. Harris, 658 F.2d 260, 264 (4th Cir. 1981),

and that, in this context, “disability” means the “‘inability to

engage in     any    substantial       gainful   activity   by   reason   of    any

medically determinable physical or mental impairment which can be

expected to result in death or which has lasted or can be expected

to last for a continuous period of not less than 12 months,’” id.

(quoting     42     U.S.C.   §    423(d)(1)(A)).1       “To      regularize     the

adjudicative process, the Social Security Administration has . . .

detailed regulations incorporating longstanding medical-vocational

evaluation policies that take into account a claimant’s age,

education, and work experience in addition to [the claimant’s]

medical    condition.”           Id.     “These    regulations      establish     a

‘sequential evaluation process’ to determine whether a claimant is

disabled.”    Id.

      This sequential evaluation process (“SEP”) has up to five

steps:     “The claimant (1) must not be engaged in ‘substantial

gainful activity,’ i.e., currently working; and (2) must have a


1
  The Act “comprises two disability benefits programs. [DIB] provides benefits
to disabled persons who have contributed to the program while employed. [SSI]
provides benefits to indigent disabled persons. The statutory definitions and
the regulations . . . for determining disability governing these two programs
are, in all aspects relevant here, substantively identical.” Craig, 76 F.3d at
589 n.1 (internal citations omitted).

                                          5
‘severe’ impairment that (3) meets or exceeds the ‘listings’ of

specified impairments, or is otherwise incapacitating to the extent

that the claimant does not possess the residual functional capacity

to (4) perform [the claimant’s] past work or (5) any other work.”

Albright v. Commissioner of the Soc. Sec. Admin., 174 F.3d 473, 475

n.2 (4th Cir. 1999).2      A finding adverse to the claimant at any of

several points in the SEP forecloses an award and ends the inquiry.

For example, “[t]he first step determines whether the claimant is

engaged in ‘substantial gainful activity.’ If the claimant is

working, benefits are denied.         The second step determines if the

claimant is ‘severely’ disabled.           If not, benefits are denied.”

Bennett v. Sullivan, 917 F.2d 157, 159 (4th Cir. 1990).

      On the other hand, if a claimant carries his or her burden at

each of the first three steps, “the claimant is disabled.” Mastro,

270 F.3d at 177. Alternatively, if a claimant clears steps one and

two, but falters at step three, i.e., “[i]f a claimant’s impairment

is not sufficiently severe to equal or exceed a listed impairment,

the ALJ must assess the claimant’s residual functional capacity

(‘RFC’).”    Id. at 179.3    Step four then requires the ALJ to assess


2
   “Through the fourth step, the burden of production and proof is on the
claimant.   If the claimant reaches step five, the burden shifts to the
[Commissioner] . . . .” Hunter, 993 F.2d at 35 (internal citations omitted).
3
   “RFC is a measurement of the most a claimant can do despite [the claimant’s]
limitations.” Hines, 453 F.3d at 562 (noting that administrative regulations
require RFC to reflect claimant’s “ability to do sustained work-related physical
and mental activities in a work setting on a regular and continuing basis . . .
[which] means 8 hours a day, for 5 days a week, or an equivalent work schedule”
(internal emphasis and quotation marks omitted)).      The RFC includes both a
                                                                  (continued...)

                                       6
whether, based on that RFC, the claimant can perform past relevant

work; if so, the claimant does not qualify as disabled.             See id. at

179-80.     However, if the claimant establishes an inability to

return to prior work, the analysis proceeds to the fifth step,

whereupon the ALJ must decide “whether the claimant is able to

perform other work considering both [the claimant’s RFC] and [the

claimant’s] vocational capabilities (age, education, and past work

experience) to adjust to a new job.”             Hall, 658 F.2d at 264-65.

If, at this step, the Commissioner cannot carry its “evidentiary

burden of proving that [the claimant] remains able to work other

jobs   available    in   the   community,”     the   claimant    qualifies    as

disabled.    Hines, 453 F.3d at 567.4

                         B.    Assignments of Error

       Plaintiff argues that the Court should overturn the ALJ’s

finding of no disability on these grounds:

       1) “[t]he ALJ’s decision cannot be supported by substantial

evidence since the ALJ failed to reconcile his determination that

3
  (...continued)
“physical exertional or strength limitation” that assesses the claimant’s
“ability to do sedentary, light, medium, heavy, or very heavy work,” as well as
“nonexertional limitations (mental, sensory, or skin impairments).” Hall, 658
F.2d at 265. “RFC is to be determined by the ALJ only after [the ALJ] considers
all relevant evidence of a claimant’s impairments and any related symptoms (e.g.,
pain).” Hines, 453 F.3d at 562-63.
4
   A claimant thus can establish disability via two paths through the SEP. The
first path requires resolution of the questions at steps one, two, and three in
the claimant’s favor, whereas, on the second path, the claimant must prevail at
steps one, two, four, and five. Some short-hand judicial characterizations of
the SEP appear to gloss over the fact that an adverse finding against a claimant
on step three does not terminate the analysis. See, e.g., Hunter, 993 F.2d at
35 (“If the ALJ finds that a claimant has not satisfied any step of the process,
review does not proceed to the next step.”).

                                       7
[Plaintiff] could perform light work with his conclusion that

[Plaintiff] could only stand and walk four hours of an eight-hour

workday” (Docket Entry 11 at 5 (bold font and single-spacing

omitted)); and

     2)    “[t]he      ALJ’s   failure   to   determine    that   [Plaintiff’s]

depression      and    anxiety   disorders    were    severe   impairments    and

properly account for the limitations [Plaintiff] experiences as a

result of these impairments in the RFC is harmful error” (id. at 13

(bold font and single-spacing omitted)).

     Defendant contends otherwise and seeks affirmance of the ALJ’s

decision.       (Docket Entry 14 at 10-24.)

            1. Conflicts in RFC and Hypothetical Question

     In Plaintiff’s first assignment of error, she alleges that

“[t]he ALJ’s decision cannot be supported by substantial evidence

since     the    ALJ   failed    to   reconcile      his   determination     that

[Plaintiff] could perform light work with his conclusion that

[Plaintiff] could only stand and walk four hours of an eight-hour

workday.”       (Docket Entry 11 at 5 (bold font and single-spacing

omitted).)       According to Plaintiff, “th[at] conflict [wa]s not

resolved by the ALJ’s reliance on the [VE] at the hearing since the

ALJ limited [Plaintiff] to sedentary work activity in the proposed

hypotheticals [sic] to the VE and the VE did not comment on whether

[Plaintiff] would perform work activity at the light exertional

level if limited to that proposed RFC.”              (Id. at 6 (citing Tr. 80-


                                         8
81).)   Plaintiff   further maintains        that,    given   that   her   RFC

actually represented sedentary exertion and she remained only six

months from her 50th birthday at the time of the ALJ’s hearing,

“[t]he ALJ’s failure to consider the non-mechanical application of

the Medical[-]Vocational Guidelines (‘[G]rids’) is harmful error in

[Plaintiff’s] claim.”      (Id. at 9 (bold font and single-spacing

omitted).)     Plaintiff    argues       that,   “[r]emand     for   further

consideration is appropriate given the ALJ’s failure to provide any

explanation   or    discussion    of       how   he     resolved     th[o]se

inconsistencies before reaching his RFC conclusions.”           (Id. at 8.)

Plaintiff’s contentions do not warrant relief.

     Plaintiff first argues that the ALJ’s RFC suffered from an

internal inconsistency, because “[t]he ALJ failed to reconcile his

determination that [Plaintiff] could perform light work with his

conclusion that [Plaintiff] could only stand and walk four hours of

an eight-hour workday.”    (Id. at 5 (emphasis added) (bold font and

single-spacing omitted).)     However, that argument rests on the

faulty premise that all light work requires six hours of standing

or walking in an eight-hour workday.        Although “the full range of

light work requires standing or walking, off and on, for a total of

approximately 6 hours of an 8-hour workday,” Social Security Ruling

83-10, Titles II and XVI: Determining Capability to Do Other Work

– the Medical-Vocational Rules of Appendix 2, 1983 WL 31251, at *6

(1983) (emphasis added), the ALJ did not find, either in the RFC or


                                     9
the dispositive hypothetical question to the VE, that Plaintiff

remained capable of performing a full range of light work (see Tr.

43, 80).    Rather, the ALJ found that Plaintiff could perform a

reduced    range     of   light   work,   i.e.,   jobs   involving   the

lifting/carrying/pushing/pulling requirements of light work but

entailing a maximum of only four hours of standing and/or walking

in a workday.      (See id.)

     Moreover, because the ALJ found that Plaintiff could perform

only a reduced range of light work (see id.), the ALJ consulted

with a VE to determine the effect that a reduction of standing

and/or walking from six to four hours would have on the light,

unskilled occupational base:

     If [Plaintiff] had the [RFC] to perform the full range of
     light work, a finding of “not disabled” would be directed
     by [Grid] Rule 202.18. However, [Plaintiff’s] ability to
     perform all or substantially all of the requirements of
     this level of work has been impeded by additional
     limitations.    To determine the extent to which these
     limitations erode the unskilled light occupational base,
     [the ALJ] asked the [VE] whether jobs exist in the
     national economy for an individual with [Plaintiff’s]
     age, education, work experience, and [RFC]. The [VE]
     testified that given all of these factors the individual
     would   be   able   to  perform   the   requirements   of
     representative, unskilled sedentary occupations such as
     a(n):

           1) Inspector ([DOT] code 521.687-086), and having
           approximately 40,000 jobs in the national economy;

           2) Assembly Worker ([DOT] code 713.687-018), and
           having approximately 42,000 jobs in the national
           economy; and




                                    10
          3) Packer/Stacker ([DOT] code 685.687-014), and
          having approximately 60,000 jobs in the national
          economy.

(Tr. 47-48 (emphasis added); see also Tr. 80-81).            The ALJ’s

methodologies also complied fully with Social Security Ruling 83-

12, Titles II and XVI: Capability to Do Other Work – the Medical-

Vocational   Rules   as   a   Framework   for   Evaluating   Exertional

Limitations Within a Range of Work or Between Ranges of Work, 1983

WL 31253(1983) (“SSR 83-12”):

     Where an individual’s exertional RFC does not coincide
     with the definition of any one of the ranges of work as
     defined in sections 404.1567 and 416.967 of the
     regulations, the occupational base is affected and may or
     may not represent a significant number of jobs . . . .
     The [ALJ] will consider the extent of any erosion of the
     occupational base and a[ss]ess its significance. In some
     instances, the restriction will be so slight that it
     would clearly have little effect on the occupational
     base. In cases of considerably greater restriction(s),
     the occupational base will obviously be affected. In
     still   other  instances,   the   restrictions of     the
     occupational base will be less obvious.

     Where the extent of erosion of the occupational base is
     not clear, the [ALJ] will need to consult a vocational
     resource.

SSR 83-12, 1983 WL 31253, at *2 (emphasis added).       Thus, because

the ALJ here appropriately consulted with a VE, he labored under no

obligation to further reconcile his RFC findings that Plaintiff

could perform a reduced range of light work, but only stand and/or

walk up to four hours in a workday.

     Plaintiff additionally contends that a conflict exists between

the ALJ’s light exertion RFC and the dispositive hypothetical


                                  11
question, in that “the ALJ limited [Plaintiff] to sedentary work

activity in the proposed hypotheticals [sic] to the VE[,]” (Docket

Entry 11 at 6 (emphasis added) (citing Tr. 80)), and “[t]he VE

testified only that there were sedentary jobs available . . . and

did not indicate that [Plaintiff] could perform jobs at the light

exertional level” (id. at 8 (emphasis added) (citing Tr. 80-81)).

That contention misses the mark.

     As an initial matter, the ALJ did not merely limit Plaintiff

to “sedentary work activity” in the hypothetical question. Rather,

the ALJ signaled that he “want[ed] to get the [reconsideration

level state agency medical consultant’s] evaluation on the record”

and asked the VE whether a claimant could perform any jobs in the

national economy if restricted to “what the [reconsideration level

state agency medical consultant] described as essentially sedentary

limitation.”       (Tr. 80 (emphasis added); see also Tr. 219, 233

(describing Plaintiff’s “maximum sustained work capability” as

“[e]ssentially [s]edentary”).)                Moreover, both the state agency

medical    consultant      and    the       ALJ   further   defined   “essentially

sedentary”    as   being     able      to   lift 20    pounds   occasionally,   10

[pounds] frequently; stand or walk four hours in an eight-hour day;

sit six hours in an eight-hour day.”                   (See Tr. 80, 216, 230.)

Thus,     regardless    of       the    exertional     label    applied   to    the

hypothetical question’s restrictions, i.e., “light,” “essentially




                                             12
sedentary,” or “sedentary,” those restrictions matched the RFC’s

restrictions and no conflict existed.5

       For the same reasons, the fact that VE cited jobs classified

by the DOT at the sedentary level of exertion does not render the

ALJ’s decision unsupported by substantial evidence.                   (See Tr. 80-

81.)    The ALJ’s finding that Plaintiff possessed the ability to

lift and carry 20 pounds occasionally, and 10 pounds frequently

(see Tr. 43, 80) necessarily means that she also could lift and

carry at the sedentary level of exertion, which requires maximum

lifting    and    carrying   of   only   10     pounds,   see        20   C.F.R.   §§

404.1567(a),      416.967(a);     see   also    20   C.F.R.     §§    404.1567(b),

416.967(b) (“If someone can do light work, we determine that he or

she can    also    do   sedentary   work,      unless   there    are      additional

limiting factors such as a loss of fine dexterity or inability to

sit for long periods of time.”).6




5
  Plaintiff correctly observes that the ALJ “did not specifically limit
[Plaintiff] to unskilled work activity in the RFC,” despite including a
restriction to unskilled work in the hypothetical question to the VE. (Docket
Entry 11 at 7 (citing Tr. 43, 80).) However, that error remains harmless, see
generally Fisher v. Bowen, 869 F.3d 1055, 1057 (7th Cir. 1989) (“No principle of
administrative law or common sense requires us to remand a [Social Security] case
in quest of a perfect opinion [from an ALJ] unless there is reason to believe
that the remand might lead to a different result.”), because the VE cited three
unskilled jobs in response to the dispositive hypothetical question (see Tr. 80-
81) and the ALJ adopted those jobs at step five of the SEP in finding Plaintiff
not disabled (see Tr. 47-48). Moreover, Plaintiff does not deny that she can
perform the specific requirements of the unskilled jobs in question. (See Docket
Entry 11 at 13-19.)
6
  The ALJ here found Plaintiff capable of sitting for up to six hours in an
eight-hour workday and frequent fingering bilaterally (see Tr. 43, 80) and, thus,
the exception contained in Sections 404.1567(b) and 416.967(b) does not apply
here.

                                        13
       Plaintiff additionally maintains that, given the facts that

her RFC as found by the ALJ actually represented sedentary exertion

and that she fell “within [six] months of her 50th birthday as of

the date of her hearing,” (Docket Entry 11 at 10), “[t]he ALJ’s

failure to consider the non-mechanical application of [Rule 201.10]

of   the   [Grids]”   to   find   her     disabled    “is    harmful   error   in

[Plaintiff’s] claim” (id. at 9 (bold font and single-spacing

omitted)).    That argument falls short for the simple reason that,

as explained above, the ALJ found Plaintiff capable of a reduced

range of light work, not sedentary work.             (See Tr. 43, 80.)    Thus,

as the Commissioner argues, Grid Rule 202.10 “would have applied

and resulted in a finding of ‘not disabled.’” (Docket Entry 14 at

15 (citing 20 C.F.R. Pt. 404, Subpt. P, App’x 2, § 202.10).)

       In sum, Plaintiff’s first assignment of error fails as a

matter of law.

                               2. Mental RFC

       In Plaintiff’s second and final issue on review, she asserts

that    “[t]he   ALJ’s     failure   to      determine      that   [Plaintiff’s]

depression and anxiety were severe impairments and properly account

for the limitations [Plaintiff] experiences as a result of these

impairments in the RFC is harmful error and reversal and remand for

further consideration is necessary.”           (Docket Entry 11 at 13 (bold

font   and   single-spacing    omitted).)        In   particular,      Plaintiff

contends that, despite the ALJ’s finding that Plaintiff suffered


                                        14
from mild deficits in her ability to engage in activities of daily

living,      social       functioning,        and     her     ability        to    maintain

concentration, persistence, or pace (“CPP”) at step two of the SEP

(see   Tr.    42),    “the      ALJ    fail[ed]      to   analyze      the     impact     that

[Plaintiff’s] mild limitations in these functional areas would have

on her RFC” (Docket Entry 11 at 15) in violation of Mascio v.

Colvin,      780   F.3d    632    (4th    Cir.      2015)    (id.   at    16-19     (citing

McMichael v. Colvin, No. 1:15CV528, 2016 WL 4556768, at *2-6

(M.D.N.C.      Aug.       31,     2016)       (unpublished)         (Webster,           M.J.),

recommendation        adopted,         slip   op.    (M.D.N.C.       Sept.        29,   2016)

(Schroeder, J.), Ashcraft v. Colvin, No. 3:13-CV-00417, 2015 WL

9304561, at *6-11 (W.D.N.C. Dec. 21, 2015) (unpublished), and

Wedwick v. Colvin, No. 2:14CV267, 2015 WL 4744389, at *22-23 (E.D.

Va. Aug. 7, 2015) (unpublished) (district judge adopting magistrate

judge’s recommendation))).               Those assertions lack merit.

       Plaintiff first attacks the ALJ’s determination at step two of

the    SEP   that     Plaintiff’s        adjustment         disorder     and      depressive

disorder constituted non-severe impairments.                        (See id. at 13-15;

see also Tr. 41-42.)         In that regard, Plaintiff argues that the ALJ

failed to “address [Plaintiff’s] anxiety disorders, including her

diagnoses of [post-traumatic stress disorder (‘PTSD’)]. . . after

reporting intrusive thoughts of prior trauma” (Docket Entry 11 at

14 (citing Tr. 949, 951, 955)), and “mischaracterized [Plaintiff’s]

treatment      record      with       [Licensed     Professional         Counselor       Lora


                                              15
Michelle Salley] at Jodi Province Counseling” by “fail[ing] to note

that[,]   despite     regular     therapy      and    progress[,]      [Plaintiff]

continued to report depressive and anxiety symptoms” (id. (citing

Tr. 78, 414-19, 865, 957, 970, 984, 988, 993-97, 1018)).                          In

addition, Plaintiff contends that “the ALJ’s decision to assign

the[] opinions [of the state agency psychological consultants that

Plaintiff’s    mental   impairments          qualified as      non-severe]     great

weight is not supported by substantial evidence” (id. at 15),

because those    opinions       “pre-dated       [Plaintiff’s]       entrance into

counseling and treatment for depression and anxiety . . . which

reveal[ed] more significant limitations from her depression and

anxiety” (id. at 14-15).

     Plaintiff’s      argument        that    the    ALJ    failed    to    “address

[Plaintiff’s] anxiety disorders, including her diagnoses of PTSD

. . . after reporting intrusive thoughts of prior trauma” (id. at

14 (citing Tr. 949, 951, 955)) fails for two reasons.                      First, the

ALJ listed Plaintiff’s mental impairments as “adjustment disorder”

and “depressive disorder” (Tr. 41 (emphasis added)) and expressly

discussed the report of consultative psychological examiner Dr.

Andrea Sinclair (id.; see also Tr. 803-07), who diagnosed Plaintiff

with “adjustment disorder with mixed anxiety and depressed mood”

(Tr. 807 (emphasis added)).             Moreover, the ALJ accorded “great

weight”   to   the    opinions     of    the     state      agency   psychological

consultants    (Tr.     41)     who     opined       that    Plaintiff’s      mental


                                         16
impairments,      analyzed    under    both     Listing     12.04    (Depressive

disorders) and Listing 12.06 (Anxiety-related disorders), qualified

as non-severe (see Tr. 182-83, 196-97, 213-14, 227-28).                   Thus, the

ALJ clearly considered Plaintiff’s anxiety disorders.                      Second,

Plaintiff has not shown that the record contains a valid diagnosis

of PTSD, because LPC Salley did not diagnose PTSD but merely

documented that Plaintiff reported “having intrusive thoughts[] and

[] other [symptoms] of trauma” and recommended that Plaintiff

continue to “receive treatment related to PTSD [symptoms].”                     (Tr.

955 (emphasis added); see also Tr. 949-54.)                   Moreover, as a

Licensed Professional Counselor, LPC Salley does not qualify as an

“acceptable    medical   source”      under     the   regulations,        and   only

“acceptable medical sources” can offer medical opinions that a

claimant suffers from a particular impairment.               See 20 C.F.R. §§

404.1513(a), 416.913(a).

      Plaintiff’s     argument        that     the    ALJ    “mischaracterized

[Plaintiff’s] treatment record with [LPC Salley] at Jodi Province

Counseling” by “fail[ing] to note that despite regular therapy and

progress[,] [Plaintiff] continued to report depressive and anxiety

symptoms” (Docket Entry 11 at 14 (citing Tr. 78, 414-19, 865, 957,

970, 984, 988, 993-97, 1018)) fares no better.              The ALJ noted that

Plaintiff   “reported depression,            social   isolation     and   physical

problems” to LPC Salley at the outset of her counseling (Tr. 41),

but   correctly    observed   that,     at    subsequent    treatment      visits,


                                       17
Plaintiff       “consistently      reported       she     was    stable     with   her

medications” (id.; see also Tr. 960, 965, 972), “said her family

noticed a difference in her mood” (Tr. 41; see also Tr. 972), and

“was noted to consistently make progress in therapy” (Tr. 41; see

also Tr. 949-91).        The ALJ labored under no obligation to discuss

all of Plaintiff’s subjective complaints to her counselor, see

Black v. Apfel, 143 F.3d 383, 386 (8th Cir. 1998); see also Diaz v.

Chater, 55 F.3d 300, 308 (7th Cir. 1995), and clearly did not

“mischaracterize” the records from Jodi Province Counseling.

       Plaintiff also challenges the ALJ’s decision to accord great

weight    to     the    opinions    of     the    state    agency        psychological

consultants,      who    opined     that    Plaintiff’s         mental    impairments

qualified as non-severe.           (Docket Entry 11 at 15; see also Tr. 41,

182-83, 196-97, 213-14, 227-28.)                 According to Plaintiff, those

opinions “pre-dated [Plaintiff’s] entrance into counseling and

treatment for depression and anxiety . . . which reveal[ed] more

significant limitations from her depression and anxiety.”                      (Docket

Entry 11 at 14-15.)         However, Plaintiff’s argument conflates her

own subjective reports of mental symptoms with objective findings

by a clinician on mental status examination. The treatment records

from     Jodi    Province    Counseling          largely    reflect        Plaintiff’s

subjective complaints, and the few objective findings by Family

Nurse Practitioner Brenda Cupp describe Plaintiff’s appearance as

“[a]lert and oriented” (Tr. 965), “casually [and] neatly dressed”


                                           18
(id.), and “appropriate” (Tr. 972), her speech as “clear[ with]

normal tone” (Tr. 965), and her mood as “stable” (Tr. 972).              Thus,

because the record does not demonstrate more significant mental

limitations post-dating the state agency psychological consultants’

opinions, the ALJ did not err in assigning those opinions great

weight.

       Lastly, Plaintiff contends that, despite the ALJ’s finding

that Plaintiff suffered from mild deficits in her ability to engage

in activities of daily living, social functioning, and her ability

to maintain concentration, persistence, or pace (“CPP”) at step two

of the SEP (see Tr. 42), “the ALJ fail[ed] to analyze the impact

that [Plaintiff’s] mild limitations in these functional areas would

have on her RFC” (Docket Entry 11 at 15), in violation of Mascio

(see id. at 16-19 (citing McMichael, 2016 WL 4556768, at *2-6,

Ashcraft, 2015 WL 9304561, at *6-11, and Wedwick, 2015 WL 4744389,

at *22-23)).7

       The United States Court of Appeals for the Fourth Circuit held

in Mascio that “the ability to perform simple tasks differs from

the ability to stay on task” and that “[o]nly the latter limitation

would account for a claimant’s limitation in [CPP].”               Mascio, 780

F.3d   at   638.    However,    as   a    neighboring   district    court   has

explained:

7
 Contrary to Plaintiff’s assertion that Wedwick remanded under Mascio due to the
ALJ’s failure to address a mild limitation in CPP (see Docket Entry 11 at 16),
that court actually addressed a moderate limitation in CPP, Wedwick, 2015 WL
4744389, at *23.

                                         19
       Mascio does not broadly dictate that a claimant’s
       moderate impairment in [CPP] always translates into a
       limitation in the RFC. Rather, Mascio underscores the
       ALJ’s duty to adequately review the evidence and explain
       the decision . . . .

Jones v. Colvin, No. 7:14CV00273, 2015 WL 5056784, at *10 (W.D. Va.

Aug.   20,   2015)   (magistrate   judge’s   recommendation       adopted   by

district judge) (unpublished) (emphasis added); see also Mascio,

780 F.3d at 638 (“Perhaps the ALJ can explain why [the plaintiff’s]

moderate limitation in [CPP] at step three does not translate into

a limitation in [her RFC].” (emphasis added)).

       Furthermore, it remains unclear whether Mascio applies to mild

as opposed to moderate limitations, and to limitations in broad

functional areas other than CPP. While McMichael and Ashcraft both

remanded for an ALJ’s failure to adequately account for mild

limitations in the broad areas of functioning, see McMichael, 2016

WL 4556768, at *2-6 (CPP), Ashcraft, 2015 WL 9304561, at *6-11

(daily activities, social functioning, and CPP), many cases exist

to     the    contrary,     see     Morrison        v.   Berryhill,         No.

1:16-CV-337-GCM-DCK, 2018 WL 1311207, at *5 (W.D.N.C. Feb. 8, 2018)

(unpublished) (finding that the plaintiff’s “heavy reliance on

Mascio . . . [wa]s misplaced” and noting that, since “about a month

after the Mascio decision,” many cases in the Western District of

North Carolina “have held that the requirements of Mascio do not

necessarily    apply   where   a   plaintiff   is    found   to   have   mild

limitations in CPP”), recommendation adopted, 2018 WL 1308139


                                    20
(W.D.N.C.   Mar.     13,   2018)    (unpublished);        Thorp    v.    Berryhill,

3:16-CV-070-RJC, 2018 WL 325318, at *3 (W.D.N.C. Jan. 8, 2018)

(unpublished) (holding that the “case differ[ed] markedly from

Mascio” because the plaintiff “had mild difficulties maintaining

[CPP]”); Williamson v. Berryhill, No. 7:16-CV-284-BO, 2017 WL

4293408, at *5 (E.D.N.C. Sept. 27, 2017) (unpublished) (deeming the

“plaintiff’s reliance on Mascio [] inapt” where ALJ found “only

mild limitations in activities of daily living, social functioning,

or CPP”); Franklin v. Berryhill, 1:16-CV-211-RJC, 2017 WL 4274190,

at *2-3 (W.D.N.C. Sept. 26, 2017) (unpublished) (“This Court does

not interpret Mascio’s holding as applying to all restrictions.”);

Gilbert v. Berryhill, 5:16-CV-100-MOC, 2017 WL 1196452, at *3

(W.D.N.C. Mar. 29, 2017) (unpublished) (“As this case concerns only

‘mild   difficulties,’     it     does   not    trigger    the     RFC   discussion

requirements    of    Mascio      per    se.”   (internal        quotation   marks

omitted)); Guest v. Colvin, No. 1:15CV00776, 2016 WL 4007612, at *6

(M.D.N.C. July 26, 2016) (unpublished) (expressing “doubt [] as to

whether Mascio’s holding with regards to [CPP] should apply to” a

case    involving     mild      limitations        in     social     functioning,

“particularly      given   that    the    Fourth    Circuit      made    clear   its

CPP-based holding rested on the distinction between the ability to

perform simple tasks and the ability to stay on task, and such a

distinction does not clearly apply in the social functioning

context” (internal citation omitted), recommendation adopted, slip


                                         21
op. (M.D.N.C. Aug. 24, 2016) (Schroeder, J.); Thompson v. Colvin,

1:15-CV-234-FDW, 2016 WL 3610161, at *3 (W.D.N.C. July 1, 2016)

(unpublished) (“The Court does not read Mascio to impose a duty on

ALJs to automatically or necessarily account for mild limitations

in the RFC.”).

      Moreover, even assuming Mascio applies to 1) mild limitations

in the broad areas of functioning (i.e., the lowest of four levels

above “none”), and 2) functional areas other than CPP, Plaintiff

has not shown prejudicial error here. First, although the RFC does

not contain a mental limitation (see Tr. 43), the dispositive

hypothetical question to the VE included a limitation to unskilled

work (see Tr. 80), and the VE cited (and the ALJ adopted) three

unskilled jobs (see Tr. 47-48, 80-81).       Significantly, Plaintiff

neither argues that unskilled work failed to capture her mild

deficit in CPP nor suggests what additional limitations the ALJ

should have included in the RFC to account for her mild limitations

in daily activities, social functioning, and CPP.           (See Docket

Entry 11 at 13-19.)    That failure precludes relief.     See Humphries

v.   Colvin,   No.   3:15-CV-376-GCM-DCK,   2016   WL   8223429,   at   *5

(W.D.N.C. Oct. 17, 2016) (rejecting similar claim where “it d[id]

not appear that [the p]laintiff [wa]s actually alleging based on

contradictory evidence in the record that she ha[d] limitations

that [we]re not addressed by the RFC; rather, she [wa]s simply

arguing that her ‘at most, mild limitations’ [we]re cause for


                                  22
remand because the ALJ’s decision d[id] not apply the same analysis

the   Fourth    Circuit   [in    Mascio]     would   require   for    review   of

‘moderate’ limitations in [CPP]”), recommendation adopted, 2017 WL

525666 (W.D.N.C. Feb. 8, 2017) (unpublished).

      Finally, the ALJ supplied substantial evidence to support the

lack of additional mental restrictions in the RFC/hypothetical

question.      He afforded “great weight” to the opinions of the state

agency psychological consultants (Tr. 41) who each found that

Plaintiff’s mental impairments qualified as non-severe (see Tr.

182-83, 196-97, 213-14, 227-28), and did not include any mental

limitations in the RFC (see Tr. 185-87, 199-201, 216-18, 230-32).

The ALJ also discussed the findings of Dr. Sinclair, including that

Plaintiff      appeared   “as    appropriately       groomed   with   a   bright

affect[, ] easily engaged in conversation, had logical thought

processes, had good concentration, and her memory was intact.”

(Tr. 41; see also Tr. 806.)              The ALJ further noted that Dr.

Sinclair opined that, despite Plaintiff’s adjustment disorder with

mixed anxiety and depressed mood, Plaintiff “could complete work-

related tasks and that her disability was more physical than

mental.”    (Tr. 41; see also Tr. 807.)

      Under such circumstances, Plaintiff has failed to demonstrate

that the ALJ erred with regards to the mental RFC.

                                III.   CONCLUSION

      Plaintiff has not established an error warranting relief.


                                        23
     IT IS THEREFORE RECOMMENDED that the Commissioner’s decision

finding no disability be affirmed, that Plaintiff’s Motion for

Summary Judgment (Docket Entry 10) be denied, that Defendant’s

Motion for Judgment on the Pleadings (Docket Entry 13) be granted,

and that this action be dismissed with prejudice.



                                    /s/ L. Patrick Auld
                                      L. Patrick Auld
                               United States Magistrate Judge


March 8, 2019




                               24
